office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-105930-08 uilc date date to benjamin w mcclendon attorney cc lm rfp jax nas from thomas d moffitt chief cc ita subject proper timing of accrual for commission expenses originally advanced as loans to insurance agents this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer issue ------------------------- whether taxpayer may treat its commission liability as incurred upon payment and prior to the receipt of the premiums to which the commission liability relates conclusion further factual development is necessary to determine the appropriate time for treating taxpayer’s commission liability as incurred facts the taxpayer is an insurance_company that is in the business of issuing policies of insurance that are classified into different product lines the taxpayer uses a hybrid of the accrual and reserve methods_of_accounting overall and accounts for its commission liability on the accrual_method postf-105930-08 the taxpayer uses independent brokers to sell its insurance products and compensates these brokers with commissions these commissions are based on premiums charged to insured individuals the taxpayer issues certain insurance policies that are paid for through deductions to employee payroll accounts for example a given employee may sign up for a certain type of insurance that is underwritten by the taxpayer the applicable insurance premiums would be deducted automatically from the employee’s paycheck and remitted to the taxpayer for these policies the premiums are not paid in advance instead the premiums are paid periodically throughout the coverage period law and analysis sec_461 provides that the amount of any deduction or credit must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 and sec_1_461-1 provide that under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see also sec_1_446-1 sec_461 provides that the all_events_test is not met any earlier than when economic_performance occurs sec_1_461-4 provides that if the liability of the taxpayer arises out of the provision of services to the taxpayer economic_performance occurs as the services are provided the facts surrounding taxpayer’s contracts with its brokers will determine when the taxpayer’s liability to pay broker commissions under any policy becomes fixed until these facts are developed we have no legal issues to address this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-105930-08 please call if you have any further questions george e blaine associate chief_counsel income_tax accounting by _____________________________ thomas d moffitt branch chief branch income_tax accounting
